NON-FINAL REJECTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claim 1-19 are rejected under 35 U.S.C. 112(b) as unpatentable.
Claims 1-9 and 19 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable.

Specification
Content of Specification 
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters. 
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 10 recites “a number extended free blocks” and “a number of substantive free blocks.” The limitations are indefinite because under the broadest reasonable definition of the claimed terms there is not patentable difference between “a number extended free blocks” and “a number of substantive free blocks.” It would therefore, be unclear when to calculate “a number of substantive free blocks” and when to perform “a garbage collection operation.”
Claims 2 and 11 recites “a number of pseudo free blocks.” The limitation is indefinite because under the broadest reasonable definition of the claimed terms there is not patentable difference between “a number of pseudo free blocks,” “a number extended free blocks,” and “a number of substantive free blocks.” It would there, be unclear what numbers to use to calculate the number of extended free blocks.
Claims 4 and 13 appear to recite the conditions under which a memory block is a “pseudo free block” or a “substantive free block,” however under the broadest reasonable interpretation of the claims, there is no difference between “a memory block having a valid page count less than a predetermined threshold value” and “a memory block having a valid page count of '0'.”
Independent claim 19 recites “a number of substantive free blocks” and “a number of pseudo free blocks.” The limitation is indefinite because under the broadest reasonable definition 
Claims 3-9 and 12-18 inherit the indefiniteness issues of their base claims and are similarly rejected.

Claim Interpretation
	Claims 1-10 and 19 are method claims having contingent limitations. Contingent limitations require only those steps that must be performed and do not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schibilla et al. (US 2011/0022778).
Regarding claim 1, Schibilla et al. disclose: 
An operation method of a controller (FIG. 2 Flash Controller 104) which controls a memory device including a plurality of memory blocks (FIG. 2 Flash Memory 118; [0031] superblocks), the operation method comprising: 
calculating a number of extended free blocks in the memory device based on valid page counts of the respective memory blocks when (Note that under the broadest reasonable interpretation of the claims, this is a contingent limitation and the step is not required) a number of substantive free blocks in the memory device is less than a first threshold value; and 
performing a garbage collection operation (FIG. 6 step 602 Deep Clean Initiated) when (Note that under the broadest reasonable interpretation of the claims, this step is not required) the number of extended free blocks is less than a second threshold value ([0038] at step 618, in embodiments of the present invention, if there are fewer than a minimum threshold of available blocks in the superblock, deep clean operation 310 might be performed "in-line" to increase free storage space, meaning that deep clean operation 310 might delay read or write operations to flash media 118 in order to erase one or more of the N invalid blocks immediately at step 622).
Claims 2-8 depend from contingent limitations and/or are themselves contingent limitations of the method and are therefore, not required to be performed because the condition(s) are not met under the broadest reasonable interpretation of the limitations.
Regarding claim 9, Schibilla et al. further disclose: 
The operation method of claim 1, wherein the performing of the garbage collection operation (FIG. 6 step 602 Deep Clean Initiated) comprises: 
writing data stored in valid pages of a dirty block to a substantive free block (FIG. 6 step 614 Compact N Partially Valid Blocks Into M Completely Valid Blocks); and 
erasing the dirty block (FIG. 6 step 622 Erase N Invalid Blocks).
Regarding claim 19, Schibilla et al. disclose: 
An operating method of a controller (FIG. 2 Flash Controller 104) for controlling a memory device including plural memory blocks (FIG. 2 Flash Memory 118; [0031] superblocks), the operating method comprising: 
updating a first number of substantive free blocks and a second number of pseudo free blocks at each access to the memory blocks, the pseudo free block having a predetermined number of valid pages or less ([0037] At step 606, FTL 208 determines a compaction ratio indicative of a number, N, of partially valid blocks that can be compacted into a number, M, of entirely valid blocks, thus freeing N-M blocks for erasure (where N is greater than or equal to M (i.e. M is less than N), and N and M are integers greater than or equal to zero)); and 
controlling, when (Note that under the broadest reasonable interpretation of the claims, this is a contingent limitation and the step is not required) the first number is a first threshold or less and sum of the first and second numbers is a second threshold or less, the memory device to perform a garbage collection operation to the memory blocks.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lee et al. (US 2007/0186065)
Bux et al. (US 2014/0032817)
Chu et al. (US 2015/0261671)
Boitei (US 2017/0052719)
Boitei (US 2017/0228313)
Liu (US 2019/0179741)
Saxena et al. (US 2020/0097403)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY A WARREN whose telephone number is (571)270-7288.  The examiner can normally be reached on M-Th 7:30am-5pm, Alternate F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/TRACY A WARREN/Primary Examiner, Art Unit 2137